Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I and species C in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-18 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

Claim Objections 
Claim 9, and 15-16 are objected because of the following reasons:
Claim 9 is objected for reciting “…and/or or..” in the second line being expressly/grammatically incorrect. Appropriate correction is required.
the body defines a generally nonplanar shape’ …as generally is an indefinite/vague limitation and maybe corrected by “i.e., substantially”. Appropriate correction is required.
  Claim 16 is objected for reciting “the body defines a generally planar shape’ …as generally is an indefinite/vague limitation and maybe corrected by “i.e., substantially”. Appropriate correction is required

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Newbury” et. al. US 20170102506 A1. 
With regard to claim 1, Newbury teaches an optical fiber fanout assembly (see figs. 1-10 and abstract) comprising: 
a body having an inlet end and an outlet end defined by a funnel-shaped body part (clearly shown in at least figs. 2-5); 
a first endcap (i.e., seal 253 with outer ring or item 250 as shown in fig. 5C)  positioned at the inlet end ; 

    PNG
    media_image1.png
    193
    219
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    147
    218
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    348
    597
    media_image3.png
    Greyscale

a second endcap (202) positioned at the outlet end (shown in at least Figs. 2 and 5); wherein a first cable (i.e., 150) extends to the inlet end of the funnel-shaped body part (shown in at least fig. 2B); wherein a second cable (i.e., 108) has a first end which extends to the outlet end of the funnel- shaped body part  (clearly shown in at least Figs. 2B); 
optical fibers passing through between the first and second cables through the funnel- shaped body part (see at least summary, wherein optical connectors inside the body optically connect the optical fibers between the inlet and outlet cables); and a moldable and/or curable material within the funnel-shaped body part (see at least pa. 0050, wherein the curable adhesive/potting is injected and within the body part).  
 	However, Newbury does not explicitly state that the above a body defined by a “funnel-shaped” body part.  Nonetheless, a body having larger diameter opening at one end and a smaller diameter opening at the opposite end is generally known/defined as a “funnel-shaped” for a person of ordinary skill in the art, as such body provides optical coupling and connection of the optical fibers between input and output cables.  

    
optical fiber fanout assembly of claim 8, wherein the second endcap has a larger cable opening than a cable opening of the first endcap (see figs. 2-4).  
12. (Currently Amended) A method of making the optical fiber fanout assembly of claim 8, wherein a fixture holds the first endcap and the second endcap adjacent to the funnel-shaped body part (shown in at least fig. 1B), wherein the moldable and/or curable material can be inserted into an interior of the funnel-shaped body part (para. 0050-0051).  
 	15. (Currently Amended) The optical fiber fanout assembly of claim 8, wherein the body defines a generally nonplanar shape having a smaller inlet end and a larger outlet end (see figs. 2-4).  

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Newbury” et. al. US 20170102506 A1 as applied in rejection of claim 1 above and further in view of Chen, US 8272791 B2 . 
	With regard to claim 9-10 and 16 Newbury further teaches injecting adhesive or potting compound into the body housing (para. 0050-0051) with a smaller inlet end and a larger outlet end (see figs. 2-4), however, is silent on vent holes in the funnel-shaped body part, and/or the first endcap, and/or or the second endcap and  
a fill hole located in the funnel-shaped body part, and/or the first endcap, and/or or the second endcap and wherein the body has a generally planar shape.  Such conventional limitation(s) is/are taught by Chen (see figs. 1-5 and at least col. 2, lines 38-62.). Thus it would have been obvious to an ordinary artisan skilled in the art when 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20100092136 A1
US 9069118 B2
US 8737786 B1
US 20170102506 A1
US 20100086260 A1
US 20200049920 A1
US 20140153876 A1
US 5567174 A
US 7260299 B1
US 4119362 A
US 8705930 B2
US 7121732 B2
US 8559785 B2
US 20190372449 A1

US 20120262781 A1
US 20130011102 A1
US 10564363 B1
US 10092356 B2
US 8272791 B2

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.